DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the patient drape surface, patient leg surface, and table surface of claim 2; hook and loop fastener of claim 5; adhesive of claim 6; and the friction mechanism and spring-loaded clamping device of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/700,181. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards a catheter system for applying energy to a vessel, comprising at least an elongate catheter shaft having a distal end and a proximal end; an energy application device coupled to the distal end of the elongate catheter shaft, the energy application device configured to apply energy to the vessel; and a gauge positioned relative to a working surface, wherein the gauge is configured to determine a distance that the elongate catheter shaft travels with respect to a treatment zone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (hereinafter “Leung”) (US 2011/0264075 A1) in view of Cunningham (US 4,033,043).
Regarding claim 1, Leung teaches a catheter system for applying energy to a vessel, (Fig. 5, Char. 10: system) comprising: 
an elongate catheter shaft (Fig. 5, Char. 16: elongated shaft) having a distal end (Fig. 5: distal end of first flexure zone (34)) and a proximal end opposite the distal end; (Fig. 5, Char. 18: proximal end region)
an energy application device coupled to the distal end of the elongate catheter shaft, wherein the energy application device is configured to apply energy to the vessel. (Fig. 7A, Char. 53: distal assembly)
Leung further teaches a working surface; (Fig. 7A, Char. 24: energy delivery element) and that the elongate shaft may be housed within an introducer sheath (Figs. 24A-E, Char. 94: guide catheter) as it travels to the target treatment zone. (Fig. 24A-E)
Leung is silent regarding a gauge positioned relative to a working surface, wherein the gauge is configured to determine a distance that the elongate catheter shaft travels with respect to a treatment zone.
Cunningham, in a similar field of endeavor, teaches a gauge (Fig. 1, Char. 10: gauge) positioned relative to a working surface, (Fig. 1, Char. 14: hook) wherein the gauge is configured to determine a distance that a shaft travels with respect to a treatment zone. (Figs. 1-4, and Col. 4, Lines 24-28: Gauge (10) can measure and display how far a probe (12) has extended into a treatment zone (the patient’s body))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung to incorporate the teachings of Cunningham, and configure the elongated shaft (16) and guide catheter (94) of Leung to be disposed within elongated member (24) of Cunningham, in place of probe (12) and tubular sleeve (46) assembly of Cunningham. Doing so would allow a user to easily determine how far treatment device (12) of Leung is inserted into a target treatment zone.
Regarding claim 2, the combination of Leung/Cunningham, as applied to claim 1 above, teaches the gauge is coupled to the working surface, and the working surface comprises at least one of a patient drape surface, a patient leg surface, a table surface, the elongate catheter shaft, and an introducer sheath that slideably receives the elongate catheter shaft. (In the rejection to claim 1 above, the elongated shaft (16) and guide catheter (94) of Leung are disposed within elongated member (24) of Cunningham – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claims 3 and 4, the combination of Leung/Cunningham, as applied to claim 2 above, teaches the gauge defines at least one of a tube, 19rod, and block, and defines at least one of a card, 22sticker, label, and template. (Cunningham: Figs. 1-4: Scale (16) is considered a “block” and a “card” at least in that it’s a rectangular prism – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 8, the combination of Leung/Cunningham, as applied to claim 4 above, teaches the gauge comprises at least one marking interval disposed at a predetermined distance. (Cunningham: Fig. 1: Scale (16) comprises at least one marking interval disposed at a predetermined distance – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 9, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the gauge comprises at least one color disposed on the at least one marking interval. (Cunningham: Fig. 1: The markings on scale (16) are not transparent, and therefore comprise at least one color – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 10, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the energy application (Leung: Fig. 7A: Distal assembly (53)) device defines a 13first length (Leung: Fig. 7A: The length L4 and the length of the energy delivery element (24))
		The combination of Leung/Cunningham, as applied to claim 8 above, is silent regarding the at least one marking interval being less than or equal to the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham, as applied to claim 8 above, to configure the marking interval be less than or equal to the first length, since such a modification would have involved a mere change in the size of a component (the change in size of the marking interval).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the treatment zone defines a second length (At least the length elongated shaft (16) travels within the treatment zone) and the at least one marking interval is less than or equal to the second length. (Cunninham: Fig. 2-3: The marking interval on scale (16) is less than or equal to the length elongated element (12) is inserted into bone (20) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 12, the combination of Leung/Cunningham, as applied to claim 1 above, teaches the gauge is slideably coupled to the working surface (Cunningham: Figs. 1-4: Elongated tube (24) of gauge (10) is slidably coupled to hook (14) via the shaft of probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and the gauge comprises a sliding object (Figs. 1-4, Char. 24: elongated member – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) that slideably receives at least one of the elongate catheter shaft and the introducer sheath. (In the rejection to claim 1 above, the elongated shaft (16) and guide catheter (94) of Leung are disposed within elongated member (24) of Cunningham. Accordingly, Elongated member (24) of Cunningham would slidably receive the elongated shaft (16) and guide catheter (94) of Leung)
Regarding claim 13, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the energy application device (Leung: Fig. 7A: Distal assembly (53)) defines a first length, (Leung: Fig. 7A: the length L4 and the length of energy delivery element (24)) and the sliding object defines a predetermined length. (Attached “Annotated Cunningham Fig 2” below: the pointer (28) defines a predetermined length – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Annotated Cunningham Fig 2

    PNG
    media_image1.png
    266
    442
    media_image1.png
    Greyscale

The combination of Leung/Cunningham, as applied to claim 1 above, is silent regarding the second length being less than or equal to the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham, as applied to claim 12 above, to configure the predetermined length of the pointer (28) of Cunningham to be less than or equal to the length of the distal assembly (53) of Leung, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the treatment zone (The patient’s body) defines a second 27length (The patient’s body would define a length) and the sliding object defines a predetermined length that is less than or equal to 28the second length. (Cunningham: Figs. 1-4: Elongate member (24) would define at least one length that is less than a length of a patient’s body)
Regarding claim 15, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object defining an overall length. (Cunningham: Figs. 1-4: Elongate member (24) defines a length.)
		The combination of Leung/Cunningham, as applied to claim 12 above, is silent regarding the overall length being approximately equal to 7 centimeters.
Looking to applicant’s specification, Applicant states the sliding object may define any length. (Page 16, Lines 4-5) Absent a statement of criticality, the length of elongate member (24) of Leung is interpreted to read on the claimed 7 centimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object comprises a hollow inner portion that slideably receives the elongate catheter shaft. (Cunningham: Figs. 1-4: the inner lumen of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
Regarding claim 17, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object slides along a first 6direction that is parallel to the elongate catheter shaft. (Cunningham: Figs. 1-4: Elongate member (24) slides with respect to probe (12) in a first direction parallel to probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
Regarding claim 20, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object comprises a variable friction mechanism (Cunningham: Figs. 1-4, Char. 30: handle; Handle (30) is a variable friction mechanism at least in that it allows elongate member to transition between being static friction and sliding friction – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) whereby when the variable friction mechanism is depressed the sliding object slides with respect to the elongate catheter shaft, (Cunningham: Figs. 1-4, and Col. 4, Lines 32-35: Depressing or squeezing handle part (34) towards handle part (32) causes elongate member (24) to translate – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and when the variable friction mechanism is not depressed the sliding object does not slide with respect to the elongate catheter shaft, (Cunningham: Figs. 1-4: Not actuating the handle (30) would result in no movement of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and wherein the variable friction mechanism comprises a spring loaded clamping device. (Cunningham: Figs. 1-4: Handle parts (32) and (34) are “clamped” together in order to actuate elongate member (24), and are biased by spring (68) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above; In light of the drawing objection to claim 20 discussed above, Cunningham is interpreted to read on this limitation.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), as applied to claim 16 above, and further in view of Delsman (US 2009/0043328 A1).
Regarding claim 18, the combination of Leung/Cunningham, as applied to claim 16 above, teaches the sliding object frictionally slides with respect to the elongate catheter shaft along a first direction that is parallel to the elongate catheter shaft, (Cunningham: Figs. 1-4: Elongate member (24) frictionally slides with respect to probe (12) in a first direction parallel to probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 16 above.) 
The combination of Leung/Cunningham, as applied to claim 16, is silent regarding a friction between the sliding object and the elongate catheter shaft is enough such that the sliding object does not move with respect to the elongate catheter shaft under a force greater than or equal to gravity.
Delman, in a similar field of endeavor, teaches a split sheath trocar assembly (Fig. 3, Char. 30: trocar assembly) comprising a sheath (Fig. 3, Char. 10: sheath) and an elongated shaft (Fig. 3, Char. 22: shaft) slidably couplable to the sheath (Figs. 6-7) via a friction fit. (Page 2, Par. [0027]: The elongated shaft 22 is configured at least at its distal portion proximal to the tip 21 to provide a friction fit with the interior of the distal portion 12 of the sheath 10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung/Cunningham combination, as applied to claim 16 above, to incorporate the teachings of Delman, and configure the elongate member (24) of Cunningham to have a friction fit with elongated shaft (16) and guide catheter (94) of Leung, such that elongate member (24) does not translate with respect to elongated shaft (16) under a force equal to gravity. Doing so would help ensure elongate member (24) only moves with respect to elongated shaft (16) when a user intends for elongate member (24) to move and actuates handle (30).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), as applied to claim 16 above, and further in view of Zhuang et al. (hereinafter “Zhuang”) (US 2012/0016316 A1).
Regarding claim 19, the combination of Leung/Cunningham, as applied to claim 16 above, teaches the sliding object comprises a hollow inner portion that slidably receives the elongate catheter shaft. (Cunningham: Figs. 1-4: A hollow inner portion of elongated tube (24) of gauge (10) slidably receives probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 16 above.)
The combination of Leung/Cunningham, as applied to claim 16 above, is silent regarding the sliding object sliding along a second 15direction that is perpendicular to the elongate catheter shaft, and wherein the sliding 16object clippably couples to the elongate catheter shaft along the second direction.
Zhuang, in a similar field of endeavor, teaches a position marker assembly (Fig. 2, Char. 30: position marker assembly) comprising a translatable shaft (Fig. 2, Char. 32: sensor cable) and a clip; (Fig. 2, Char. 38: clip), wherein the shaft is at least partially disposed within an outer tubular structure, (Fig. 2, Char. 42: shaft) and the clip is configured to slide in a direction perpendicular to the tubular structure to actuate a cam such that the tubular structure is temporarily locked in place; (Fig. 2, and Page 3, Par. [0079]; Clip (38) slides in a direction perpendicular to sensor cable (32) at least in that a portion of the rotational path would be perpendicular to sensor cable (32)) and wherein the clip is configured to be clippably coupled to the tubular structure. (Fig. 2, and Page 3, Par. [0079]; Clip (38) would be clippably coupled to sensor cable (32) at least as cam (38A) is clamping on sensor cable (32) and holding it in place relative to sheath (40))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham, as applied to claim 16 above, to incorporate the teachings of Zhuang, and configure the elongate tube (24) of Cunningham to include the clip (38) of Zhuang, such that the elongated shaft (16) is capable of being locked in place relative to elongate tube (24). Doing so would provide a user with a way to minimize the risk of unintentionally moving the elongated shaft (16) of Leung relative to the elongate tube (24) of Cunningham.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of McNeirney (US 6,200,274 B1).
Regarding claim 1, Leung teaches a catheter system for applying energy to a vessel, (Fig. 5, Char. 10: system) comprising: 
an elongate catheter shaft (Fig. 5, Char. 16: elongated shaft) having a distal end (Fig. 5: distal end of first flexure zone (34)) and a proximal end opposite the distal end; (Fig. 5, Char. 18: proximal end region)
an energy application device coupled to the distal end of the elongate catheter shaft, wherein the energy application device is configured to apply energy to the vessel; (Fig. 7A, Char. 53: distal assembly) 
Leung further teaches a working surface; (Fig. 7A, Char. 24: energy delivery element) and the elongate shaft may be housed within an introducer sheath (Figs. 24A-E, Char. 94: guide catheter) as it travels to the target treatment zone. (Fig. 24A-E)
Leung is silent regarding a gauge positioned relative to a working surface, wherein the gauge is configured to determine a distance that the elongate catheter shaft travels with respect to a treatment zone.
McNeirney, in a similar field of endeavor, teaches a gauge (Fig. 3, Chars. 10 and 60) positioned relative to a working surface, (Fig. 3 and 4, Char. 55: needle member) wherein the gauge is configured to determine a distance that the elongate catheter shaft travels with respect to a treatment zone. (Abstract)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung to incorporate the rule (10) and needle stop (60) of McNeirney, and include a gauge positioned relative to a working surface, wherein the gauge is configured to determine a distance that the elongate catheter shaft travels with respect to a treatment zone. Doing so would allow a user to easily determine how far the elongated shaft (16) of Leung would be inserted into a patient, and minimize the risk of accidentally travelling further than the predetermined distance.
Regarding claim 2, the combination of Leung/McNeirney, as applied to claim 1 above, teaches the gauge is coupled to the working surface, (McNeiney: Fig. 3-4: Needle stop (60) is coupled to needle member (55)) and the working surface comprises at least one of a patient drape surface, a patient leg surface, a table surface, the elongate catheter shaft, and an introducer sheath that slideably receives the elongate catheter shaft. (Needle stop (60) of McNeirney is coupled to the elongated shaft (16) of Leung in the Leung/McNeirney combination in the rejection to claim 1 above.)
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of McNeirney (US 6,200,274 B1), as applied to claim 2 above, and further in view of Murphy et al. (hereinafter “Murphy”) (US 2014/0005604 A1).
Regarding claim 4, the combination of Leung/McNeirney, as applied to claim 1 above, is silent regarding the gauge defining at least one of a card, sticker, label, and template.
Murphey, in a similar field of endeavor, teaches a bone shaped card (Fig. 1, Char. 14: reference indicator) configured to mark a location on a shaft. (Fig. 1, Char. 12: elongated body) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/McNeirney, as applied to claim 2 above, to incorporate the teachings of Murphy and include the reference indicator (14) of Murphy in place of the needle stop (60) of McNeirney. Doing so would be a simple substitution of one length indicator for another for the predictable result of marking a predetermined distance the elongated shaft (16) of Leung will travel.
Regarding claim 7, the combination of Leung/McNeirney/Murphy, as applied to claim 4 above, teaches the card (Murphy: Fig. 1, Char. 14: reference indicator) comprises: 
an aperture configured to receive at least one of the introducer sheath and the elongate catheter shaft; (Murphy: Page 2, Par. [0019]: a reference indicator 14, 16 includes a position indicator 22; Fig. 1: The opening formed by reference indicator (14) and position indicator (22), and configured to receive elongated body (12) – it is implicit that this feature be present in the Leung/McNeirney/Murphy combination based on the rejection to claim 4 above.) and 
a slit located adjacent the aperture, (Murphy: Fig. 1, the opening in position indicator (22) configured such that a user can see the markings on elongated body (12) – it is implicit that this feature be present in the Leung/McNeirney/Murphy combination based on the rejection to claim 4 above.) wherein the slit is configured such that the aperture removably receives at least one of the elongate catheter shaft and the introducer sheath. (Murphy: Fig. 1: The opening in position indicator (22) does not impede reference indicator (14) from receiving at least elongated body (12) – it is implicit that this feature be present in the Leung/McNeirney/Murphy combination based on the rejection to claim 4 above.)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of McNeirney (US 6,200274 B1), in view of (US 2014/0005604 A1), as applied to claim 4 above, and further in view of Parker et al. (hereinafter “Parker”) (US 6,185,356 B1).
Regarding claims 5 and 6, the combination of Leung/McNeirney/Murphy, as applied to claim 4 above, is silent regarding the gauge being configured to be coupled to 25the working surface via a hook and loop fastener or via adhesive.
Parker, in a similar field of endeavor, teaches the use of adhesive tape and Velcro fasteners as attachment means (Col. 18, Lines 52-54)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/McNeirney/Murphy, as applied to claim 4 above, to incorporate the teachings of Parker, and use adhesive tape or Velcro as attachment means to couple the reference indicators (14) of Murphy with the elongated shaft (16) of Leung. Doing so would minimize the risk of reference indicators (14) from being accidentally moved, compromising the accuracy of the distance determination step.
In this combination, reference indicators (14) are coupled to the working surface through the elongated shaft (16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794